Case 1:17-cv-04160-AMD-RML Document 84 Filed 12/14/20 Page 1 of 3 PageID #: 1825

                                     1001 Pennsylvania Avenue, N.W., Washington, DC 20004-2595                                 p202 624-2500  f202 628-5116




  Michael W. Lieberman
  (202) 624-2776
  MLieberman@crowell.com


                                                            December 14, 2020


  Hon. Robert M. Levy
  United States District Court
  Eastern District of New York
  225 Cadman East
  Brooklyn, NY 11201

            RE:         Jane Doe v. Oxford Health Ins., Inc., No. 1:17-cv-4160-AMD-RML
                        Joint Status Report

  Your Honor:

          Pursuant to Your Honor’s Order dated September 22, 2020, the parties jointly submit this
  report with respect to the status of settlement discussions and resumption of proceedings in this
  matter.

          As Your Honor is aware, this action has been stayed since March 13, 2020 so that the
  parties could engage in settlement discussions. Dkt. No. 78. The related case of Smith v. United
  Healthcare Co., Case No. 4:18-cv-06336-HSG (N.D. Cal.) (the “Smith case”), has similarly been
  stayed.

         Since the stay went into effect, the parties have made progress in their discussions, but
  have not yet reached a resolution. The parties are hopeful that this matter can still be settled, but
  no longer agree on a continued stay.

          The parties jointly request that the Court set a schedule as follows for further proceedings
  in this matter. Our proposed schedule includes certain interim deadlines for document and
  written discovery before the anticipated period for additional depositions. We note that the
  proposed schedule sets a deadline of January 22, 2021, for the parties to file motions to compel
  relating to discovery issues that are outstanding as of that date (including refiling, if needed, the
  motion to compel that was filed prior to the stay).* Given that these issues may impact some of
  the fact depositions, the parties will work with the Court in good faith to obtain a ruling on such
  motions by February 19, 2021.



  *
    The parties reserve the right to file additional motions to compel after the January 22, 2021 deadline on other
  issues that may come up as discovery progresses.


 Crowell & Moring LLP      www.crowell.com      Washington, DC      New York      San Francisco      Los Angeles      Orange County      London      Brussels
Case 1:17-cv-04160-AMD-RML Document 84 Filed 12/14/20 Page 2 of 3 PageID #: 1826




  December 14, 2020
  Page 2


          The parties intend to meet and confer shortly regarding these outstanding issues, and we
  are hopeful that we can come to agreement on most, if not all, of them prior to the January 22
  deadline. We will apprise the Court by January 22 if no motions to compel on outstanding
  issues are necessary.

                   Class Certification Period                Proposed Deadline

            Deadline to file motions to compel                 January 22, 2021
            relating to discovery disputes as of that
            date

            Substantial completion of all document            February 19, 2021
            productions and written fact discovery
            (other than that which are the subject of
            the motions to compel)

            Completion of any further document                 March 19, 2021
            production and written fact discovery
            arising out of rulings on the motions to
            compel filed by January 22, 2021 (if
            ruled upon on or before February 19,
            2021)

            Completion of fact depositions                      April 16, 2021

            Exchange of opening class certification             May 14, 2021
            expert reports, and completion of any
            further fact discovery arising out of
            deposition testimony

            Exchange of rebuttal class certification            June 11, 2021
            expert reports

            Close of class certification expert                 June 25, 2021
            discovery

            Plaintiff’s motion for class certification           July 23, 2021
            due

            Opposition to motion for class                    September 3, 2021
            certification due
Case 1:17-cv-04160-AMD-RML Document 84 Filed 12/14/20 Page 3 of 3 PageID #: 1827




  December 14, 2020
  Page 3


                   Class Certification Period                   Proposed Deadline

            Reply in support of class certification              October 1, 2021
            due

            Hearing on motion for class certification       To be determined based on
                                                                Court availability



         As in our prior proposed schedules, the parties respectfully request a second period of
  discovery following the Court’s ruling on Plaintiffs’ motion for class certification.

         The parties are concurrently submitting a scheduling order that sets a similar schedule for
  the Smith case.

         We thank the Court for its attention to this matter.



                                            Respectfully submitted,


                                            /s/ Michael W. Lieberman
                                            Michael W. Lieberman

  CC: Counsel for Plaintiff (via ECF)
